 

Nanophase Technologies Corporation 10-Q [nanx-10q_093018.htm]

 

Exhibit 10.1



 

 

BUSINESS LOAN AGREEMENT

 

THIS BUSINESS LOAN AGREEMENT dated as of November 19, 2018 by and between
NANOPHASE TECHNOLOGIES CORPORATION, a Delaware corporation (“Borrower”), and
BEACHCORP, LLC, a Delaware limited liability company (“Lender”).

 

PREAMBLE

 

WHEREAS, Borrower desires to enter into certain secured financial transactions
with Lender for the financing of its business and Lender desires to enter into
said transactions as more specifically described herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein,
Borrower and Lender adopt the Preamble as part of this Agreement and Borrower
and Lender agree to be bound legally, further agreeing to the following terms
and conditions.

 

SECTION 1:

AGREEMENTS REGARDING THE LOANS

 

1.1       

The Loans.

 

(a)

Generally. Borrower has applied to Lender for Loans and other financial
accommodations and, subject to the terms and conditions hereof and the Related
Documents, Lender has agreed to make Loans to Borrower for such purposes as
provided for herein. Borrower understands and agrees that: (i) in granting,
renewing, or extending any Loan, Lender is relying upon Borrower's
representations, warranties, and agreements, as set forth in this Agreement and
(ii) all such Loans shall be and shall remain subject to the terms and
conditions of this Agreement.

 

(b)

Term Loan. Lender will make a $500,000.00 non-revolving term loan (the “Term
Loan”) to Borrower. Borrower shall make quarterly payments of interest only,
with the first such payment due on December 31, 2018 and then on the last day of
each calendar quarter thereafter with a final payment of all principal and
unpaid interest due on December 31, 2020 (the “Term Maturity Date”). The Term
Loan shall be evidenced by the Term Note. The Term Loan may be prepaid at any
time without penalty or fee.

 

(c)       

Revolving Loans. Lender will make Loans on a revolving basis (individually a
“Revolving Loan” and collectively the “Revolving Loans”) to Borrower until the
Revolving Maturity Date in such amounts as Borrower may request in accordance
with this Agreement; provided that the aggregate outstanding principal amount of
Revolving Loans may not exceed at any time the lesser of (i) the $2,000,000.00
and (ii) the Borrowing Base. Each Revolving Loan shall be in the minimum amount
of $10,000.00. Borrower shall pay interest on the Loans in accordance with
Section 1.5 hereof, with payment thereof in arrears to be made on the last day
of each calendar quarter, with the first such payment due on December 31, 2018.
Each Revolving Loan shall be repaid in full on the sooner of (a) a determination
that the Revolving Loans exceed the Borrowing Base, and (b) the Revolving
Maturity Date. The Revolving Loans shall be evidenced by the Revolving Note. The
Revolving Loans may be prepaid at any time without penalty or fee.

  



 1 

 

1.2       

Borrowing Procedures. Whenever Borrower desire to incur a Revolving Loan, it
shall give the Lender written or telephonic notice thereof (in the case of
telephonic notice, promptly confirmed in writing to Lender), which notice must
be received by the Lender prior to 11:00 a.m. (Chicago time), at least one (1)
Business Day prior to the proposed date such Loan is to be incurred. Each such
notice (“Notice of Borrowing”) shall be irrevocable, include a current Borrowing
Base Certificate and AR Report, and shall further specify the aggregate
principal amount of the Revolving Loan to be made and the date of the proposed
Revolving Loan (which shall be a Business Day).

Without in any way limiting the obligation of Borrower to confirm in writing any
Notice of Borrowing given by telephone, the Lender may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Lender in good faith to be from an authorized officer of
Borrower entitled to give telephonic notices under this Agreement on behalf of
Borrower. In each such case, the Lender's record of the terms of such telephonic
notice shall be conclusive absent manifest error. No later than 5:00 p.m.
(Chicago time) on the date specified in each Notice of Borrowing, the Lender
will make available the amount of each Loan requested to be made on such date in
the manner provided below. All amounts relating to any Loan incurred by Borrower
shall be made available to Borrower in immediately available funds by depositing
such funds into the Borrower’s designated account.

1.3       

Fees and Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower shall assume and pay upon demand all out-of-pocket
expenses incurred by Lender in connection with the preparation of loan documents
and the making of the Loan, including without limitation the following: (a) all
closing costs, fees, and disbursements; (b) all fees and expenses of Lender's
legal counsel; and (c) all title examination fees, appraisal fees, and filing
and recording fees.

 

1.4       

Recordkeeping. Lender shall record in its records, the date and amount of each
Loan made by the Lender, and each repayment thereof. The aggregate unpaid
principal amount so recorded shall be rebuttable presumptive evidence of the
principal amount owing and unpaid on the Notes. The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the obligations of Borrower hereunder or under any
Note to repay the principal amount of the Loan(s) evidenced by such Note
together with all interest accruing thereon.

 

1.5       

Interest.

 

(a)       

Interest on Loan.

 

(i)       

The unpaid principal amount of the Term Loan shall bear interest from the date
thereof until the Term Maturity Date (whether by acceleration or otherwise) at
8.25% fixed.

(ii)        

The unpaid principal amount of the aggregate outstanding balance of the
Revolving Loan shall bear interest from the date of each advance thereof until
the Revolving Maturity Date, at the Prime Rate plus 3.0% floating, but in no
case less than 8.25%.



 2 

 

(b)       

Default Interest. Notwithstanding the above provisions, if an Event of Default
is in existence, all outstanding amounts of principal and, to the extent
permitted by law, all overdue interest, in respect of each and every Loan shall
bear interest, payable on demand, at the Default Rate.

 

(c)       

Accrual and Payment of Interest. Interest shall accrue from and including the
date provided in Section 1.5(a) above to, but excluding, the date of any
prepayment or repayment thereof, and shall be payable in accordance with Section
1.1 and on demand after maturity or following an Event of Default. Interest is
paid for the period a Loan is outstanding

 

(d)       

Computations of Interest. All computations of interest on all Loans and other
amounts owing hereunder shall be made on the actual number of days elapsed
divided by 365/6 days (i.e., that is, by applying the ratio of the interest rate
divided by 365 days (or 366 if applicable), multiplied by the funds advanced and
outstanding, multiplied by the actual number of days the funds advanced are
outstanding). 

 

(e)

Maximum Interest Rate. In no event shall the amount of interest paid hereunder,
together with all amounts reserved, charged, or taken by Lender as compensation
for fees, services, or expenses incidental to the making, negotiation, or
collection of the Loans evidenced hereby exceed the maximum rate of interest on
the unpaid balance hereof allowable by applicable law. If any sum is collected
in excess of the applicable maximum rate, the excess collected shall be applied
to reduce the principal amount of the Indebtedness.

 

1.6       

Late Charges. If any payment is ten (10) days or more late, Borrower will be
charged 5.0% of the payment amount or $100.00, whichever is greater.

 

1.7       

Mandatory Prepayments.

 

(a)       

Sale, Casualty, or Condemnation. Borrower (or, in the case of subsection (ii)
below, if the Lender is holding the proceeds of insurance or condemnation as
additional collateral pursuant hereto or any Related Document, the Lender) shall
make a prepayment of the Loans (first to the Term Loan and then to the Revolving
Loans) upon the occurrence of any of the following, at the following times and
in the following amounts:

 

(i)       

Within ten (10) days after any sale, transfer or other disposition by Borrower
of any tangible asset (other than the sales of inventory in the ordinary course
of business) valued in excess of $100,000.00 (or of any value during the
continuance of an Unmatured Default or Event of Default), in an amount equal to
one hundred percent (100%) of the net cash proceeds of such sale, transfer or
other disposition; and

(ii)       

Within ten (10) days after the receipt of any insurance or condemnation proceeds
(or other similar recoveries) by Borrower or by the Lender (to the extent the
Lender is holding the insurance or condemnation proceeds as additional
collateral pursuant hereto or any Related Document) from any casualty loss
incurred by Borrower or condemnation of property valued in excess of $100,000.00
(or of any value during the continuance of an Unmatured Default or Event of
Default), in an amount equal to one hundred percent (100%) of such insurance or
condemnation proceeds (or other similar recoveries) net of any collection
expenses; provided, that this requirement shall not apply to the extent that
Lender has agreed to allow Borrower to use such proceeds for the repair or
restoration of the affected property.



 3 

 

(b)       

Overadvances. Borrower shall immediately prepay the Revolving Loans in the event
that the outstanding balance of the Revolving Loans exceeds the lesser of (i)
$2,000,000.00, and (ii) the Borrowing Base.

 

1.8       

Term. This Agreement shall continue thereafter until all Indebtedness of
Borrower to Lender has been performed in full and the parties terminate this
Agreement in writing or this Agreement is terminated by Lender as otherwise
provided for herein.

 

1.9       

Setoff.

 

(a)       

Borrower agrees that, upon the occurrence and during the continuance of any
Event of Default, the Lender is hereby authorized, at any time and from time to
time, without notice to the Borrower, (i) to set off against and to appropriate
and apply to the payment of any and all Indebtedness (whether matured or
unmatured, fixed or contingent or liquidated or unliquidated) any and all
amounts which the Lender is obligated to pay over to the Borrower (whether
matured or unmatured, and, in the case of deposits, whether general or special,
time or demand and however evidenced), and (ii) pending any such action, to the
extent necessary, to deposit such amounts with the Lender as Collateral to
secure such Indebtedness, and to dishonor any and all checks and other items
drawn against any deposits so held, as the Lender in its sole discretion may
elect.

 

(b)       

The rights of the Lender under this Section 1.9 are in addition to all other
rights and remedies which the Lender may otherwise have hereunder or in law or
equity.

 

1.10       

Application of Payments. Upon the occurrence of an Unmatured Default or Event of
Default, all monies received by Lender pursuant to this Agreement shall be
applied by Lender to any Indebtedness of Borrower (and in whatever order), as
Lender shall determine, and the Borrower does hereby irrevocably agree that the
Lender shall have the continuing exclusive right to apply and reapply any and
all payments received at any time or times hereafter, whether with respect to
the Collateral or otherwise, against the Borrower's Indebtedness in such manner
as the Lender may deem advisable, notwithstanding any entry by the Lender upon
any of its books and records. Lender shall within a reasonable time period
account to Borrower for any sum remaining after the Indebtedness shall be paid
in full. Upon written demand of the Borrower, the Lender shall within a
reasonable time period provide a written explanation to the Borrower reasonably
describing how such monies were applied and in what order. Until checks and
other instruments delivered to Lender in payment or on account of Borrower's
obligations and the Indebtedness are actually paid to Lender, Borrower agrees
that such items constitute conditional payment only. Without limiting any of
Lender's other rights provided herein, Lender may bill Borrower for accrued
interest or make advances of principal hereunder for payment of accrued
interest, as and when due. For purposes of this Agreement, all payments on the
Loans or other amounts due under this Agreement or any Related Document shall be
made in immediately available funds prior to 12:30 p.m. (Chicago time) on the
day when due. If such payments or other amounts due are received by Lender on a
day other than a Business Day or after 12:30 p.m. (Chicago time) on a Business
Day such payments or other amounts shall be deemed to be applied by Lender on
account of the Indebtedness on the next Business Day following receipt in
Lender's account.

 

 



 4 

 

SECTION 2:

BORROWER'S REPRESENTATION AND WARRANTIES

 

2.1       

Representations and Warranties. Borrower represents and warrants to Lender as of
the date of this Agreement and as of the date of each disbursement of Loan
proceeds:

 

(a)

Organization. Borrower is a corporation which is duly organized, validly
existing, and in good standing under the laws of the State of Delaware. Borrower
has the full power and authority to own its properties and to transact the
businesses in which it is presently engaged or presently proposes to engage.
Borrower also is duly qualified as a foreign corporation and is in good standing
in all jurisdictions where it conducts business.

 

(b)

Authorization. The execution, delivery, and performance of this Agreement and
all Related Documents by Borrower have been duly authorized by all necessary
corporate action by Borrower (as applicable); do not require the consent or
approval of any other Person, regulatory authority or governmental body; and do
not conflict with, result in a violation of, or constitute a default under (i)
any provision of its articles of incorporation or organization, or bylaws or
operating agreement, or any agreement or other instrument binding upon Borrower
or (ii) any law, governmental regulation, court decree, or order applicable to
Borrower.

 

(c)

Compliance with Law; Governmental Approvals and Permits. Borrower (i) is in
compliance with all applicable provisions of law, and (ii) to the extent
required by applicable law, has, and is current and in good standing with
respect to, all governmental approvals, permits, certificates, inspections,
consents and franchises necessary to continue to conduct its operations as it
heretofore conducted and to own or lease and operate the property now owned or
leased by it.

 

(d)

Solvency. Borrower has sufficient capital to carry on all operations and
transactions in which it engages or is about to engage, is solvent and will
continue to be solvent after the creation of the Security Interest in the
Collateral in favor of Lender created by this Agreement or any Related Document
and the making of the Loan pursuant hereto, and is able to pay its debts as they
mature.

 

(e)

Financial Statements; Material Adverse Change; Projections. Except as disclosed
in writing by Borrower to Lender, all financial data and other information
furnished by Borrower to Lender, will be taken from the books and records of
Borrower and are true, accurate and correct in all material respects. The
Financials fairly present the assets, liabilities and financial condition and
results of operations of Borrower described therein as of the dates thereof and
were prepared on a basis consistent with the preparation of the Borrower’s
financial statements for prior periods; there are no omissions or other facts or
circumstances which are or may be material as of the date of the Financials, and
there has been no material and adverse change in the Collateral, assets,
liabilities or financial condition of Borrower since the date of the Financials;
there exist no outstanding advances to any Person not reflected in the
Financials; except as set forth in the Financials, there are no actions or
proceedings which are pending, or, to the best of Borrower's knowledge,
threatened against Borrower; to the best of Borrower’s knowledge, there are no
actions or proceedings which are pending or threatened against any other Person
which might result in any material adverse change in Borrower’s financial
condition or materially and adversely affect its operations, its assets or the
Collateral; except as stated in the Financials Borrower has no other liabilities
and has not guaranteed the obligations of any other Person. Any financial
projections delivered to Lender by or on behalf of Borrower were, at the time of
delivery to Lender, reasonable forecasts based upon good business judgment and
all facts and information known to Borrower and its consultants.

 



 5 

 

(f)

No Default. Borrower is not in default, nor, to the best of Borrower’s
knowledge, is any third party in default, under or with respect to any contract,
agreement, lease or other instrument to which Borrower is a party. No Unmatured
Default or Event of Default has occurred and is continuing.

 

(g)

Legal Effect. This Agreement and all of the Related Documents constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms in all applicable jurisdictions.

 

(h)

Properties. Except for (i) Security Interests in favor of Lender created by this
Agreement or any Related Document, (ii) Security Interests, claims and other
encumbrances as set forth on the attached Schedule 2.1(h), and (iii) property
tax liens for taxes not presently due and payable, Borrower owns and has good
title to all of Borrower's properties and assets free and clear of all Security
Interests, claims and other encumbrances, and has not executed any Security
Agreements or financing statements relating to such properties. All of
Borrower's properties are titled in Borrower's legal name. Borrower has
authority to encumber the Collateral in the manner and form herein provided. The
Borrower shall defend and protect the Collateral against and from all claims and
demands of all Persons at any time claiming any interest therein adverse to the
Lender. No financing statement or other document similar in effect covering all
or any part of the Collateral is on file in any recording or filing office,
other than those identifying the Lender as the secured party or as set forth in
Schedule 2.1(h).

 

(i)

Litigation and Claims. No litigation, proceeding, suit, action, or claim against
Borrower is pending or threatened, and no other event has occurred which may
adversely affect Borrower's financial condition, or operations of the Borrower,
or properties, including the Collateral, other than litigation, proceedings,
suits, actions, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

 

(j)

Tax Matters. Borrower has duly filed or properly extended all federal, state and
other governmental tax returns which it is required by law to file; all taxes
and other sums which may be due to the United States, any state or other
governmental authority have been fully paid (including, without limitation, all
reasonable estimations of penalties or late payment charges or interest).

 

(k)

Lien Priority. The Security Interest in favor of the Lender provided in this
Agreement or any Related Document is a valid and perfected first priority
security interest in the Collateral except as set forth in Schedule 2.1(h), and
all filings and other actions necessary to perfect such Security Interest have
been duly taken and all such filings hereof reasonably identify the Collateral.
Unless otherwise disclosed to Lender in writing on the attached Schedule 2.1(h),
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of the Loan or other
obligations hereunder.

 

(l)

Location of Borrower's Offices, Records and Collateral. All places of business,
and if Borrower has more than one place of business, an indication of its chief
executive office, and the office or offices where Borrower keeps its records
concerning the Collateral is located at those locations set forth on the
attached Schedule 2.1(l) which shall include a listing of all previous locations
for the past five (5) years and a listing of any Collateral locations that are
not places of business. If any change in the place or places of business of the
Borrower, or its chief executive office, or the office where the Borrower keeps
its records concerning the Collateral will occur, the Borrower shall provide the
Lender with, at Borrower's sole cost and expense, such financing statements and
other documents as the Lender shall request in connection with such change in
order to maintain Lender's first priority perfected security interest in the
Collateral.

 



 6 

 

(m)

Names. The Borrower’s exact legal name is as set forth in the first paragraph of
this Agreement. Borrower has not used in the past five (5) years, and shall not
hereafter use, any name other than the name set forth in the first paragraph of
this Agreement (including, without limitation, any tradename, assumed name, any
fictitious or any similar name) without first giving Lender thirty (30) days
prior written notice.

 

(n)

Information. All information heretofore or contemporaneously herewith furnished
by Borrower to Lender for the purposes of or in connection with this Agreement
or any transaction contemplated hereby is, and all information hereafter
furnished by or on behalf of Borrower to Lender will be, true and accurate in
every material respect on the date as of which such information is dated or
certified; and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading.

 

(o)

Employee Benefit Plans. Each employee benefit plan as to which Borrower may have
liability complies with all applicable requirements of law and regulations, and
(i) no “Reportable Event” nor “Prohibited Transaction” (as defined in ERISA) has
occurred with respect to any such plan, (ii) Borrower has not withdrawn from any
such plan or initiated steps to do so, (iii) no steps have been taken to
terminate any such plan, and (iv) there are no unfunded liabilities other than
those previously disclosed to Lender in writing.

 

(p)

Representations and Warranties Concerning Accounts. With respect to the
Accounts, Borrower represents and warrants to Lender that, unless Borrower
otherwise notifies Lender pursuant to a writing in form and substance acceptable
to Lender in its reasonable determination and prior to Lender's crediting such
Account as part of the Borrowing Base that: (i) Each Account represented by
Borrower to be an Eligible Account for purposes of this Agreement conforms to
the requirements of the definition of an Eligible Account; (ii) All Account
information listed on schedules or certificates delivered to Lender will be true
and correct, subject to immaterial variance; (iii) Borrower has not made any
agreement with any Account Debtor for any deduction from such Eligible Account,
and to Borrower's knowledge, there are no setoffs, counterclaims or disputes
existing or asserted with respect to such Eligible Account; (iv) to Borrower's
knowledge, there are no facts, events or occurrences which in any way impair the
validity or enforcement of any Eligible Account or tend to reduce the amount
payable thereunder from the face amount shown on any schedule of Accounts or
Borrowing Base Certificate and on all contracts, invoices and statements
delivered to Lender with respect thereto; (v) Borrower has no knowledge of any
fact or circumstance which would impair the validity or collectability of any
Eligible Account; and (vi) to Borrower's knowledge, there are no proceedings or
actions which are threatened or pending against any Account Debtor which
questions the enforceability of the Account Debtor's obligations with respect to
any Eligible Account.

 

2.2       

Survival of Representations and Warranties. Borrower understands and agrees that
Lender is relying upon the above representations and warranties in making the
Loans to Borrower. Borrower agrees that the foregoing representations and
warranties shall be continuing in nature and shall remain in full force and
effect until, unless otherwise specified herein, such time as Borrower's Loans
and the Notes shall be paid in full, or until this Agreement shall be terminated
in the manner provided above, whichever is the last to occur.

 



 7 

 

SECTION 3:

BORROWER'S COVENANTS

 

3.1       

Borrower's Affirmative Covenants. Borrower covenants and agrees with Lender
that, while this Agreement is in effect, Borrower will:

 

(a)

Notice of Material Events. Notify Lender as promptly as possible, and in any
event within five (5) Business Days after the Borrower has knowledge thereof, of
(i) the occurrence of any Unmatured Default or Event of Default, (ii) any
action, litigation, claim, proceeding, or dispute (A) against or affecting the
Collateral, (B) against or affecting Borrower seeking the payment of money by
Borrower, whether in the form of damages, liens, penalties or costs, in an
amount in excess of $25,000.00, or (C) in any way regarding the construction,
creation, operation or use of the Collateral (regardless of the amount claimed
therein), (iii) any action, litigation, claim, proceeding or dispute involving
Borrower and any court, board, commission, agency or instrumentality of any
federal, state or local government or any agency or subdivision thereof, which
if adversely resolved could be reasonably expected to result in a material
adverse effect on Borrower's business, assets, operations or financial
condition, (iv) any material adverse change in Borrower's financial condition or
operations, or (v) any event, occurrence or other matter which has had a
materially adverse effect or which could have a materially adverse effect on any
part of the Collateral.

 

(b)

Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.

 

(c)

Financial Statements and Borrowing Base Certificate. Furnish Lender with, as
soon as available, but in no event later than 5:00p.m. (Chicago time) on the
second Business Day of each calendar week, an AR Report for the previous week,
prepared and certified as true and correct by Borrower's chief financial officer
or other officer or person acceptable to Lender, together with copies of each
new Account reported thereon. All financial reports required to be provided
under this Agreement shall be prepared in accordance with GAAP, applied on a
consistent basis, and certified by Borrower as being true and correct. In
addition, in connection with each Revolving Loan advance, Borrower shall furnish
Lender with a current Borrowing Base Certificate and AR Report.

 

(d)

Additional Information. Furnish such additional information and statements,
lists of assets and liabilities, agings of receivables and payables, inventory
schedules, budgets, forecasts, tax returns, and other reports with respect to
Borrower's financial condition and business operations as Lender may request
from time to time.

 

(e)

Insurance. Maintain, or cause to be maintained, all risk casualty insurance,
public liability insurance, and such other insurance as Lender may require with
respect to Borrower's properties and operations, in form, amounts, coverages and
with insurance companies reasonably acceptable to Lender, but in all cases with
respect to casualty insurance, in amounts not less than the full replacement
value of the property covered. Borrower, upon request of Lender, will deliver to
Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender. In connection with all policies covering assets in which Lender holds
or is offered a Security Interest for the Loan, Borrower will provide Lender
with such loss payable or other endorsements as Lender may require.

 

(f)

Other Agreements. Pay its indebtedness and liabilities in accordance with good
business practices and otherwise comply with all terms and conditions of all
other agreements, whether now or hereafter existing, between Borrower and any
other party and notify Lender immediately in writing of any default in
connection with any other such agreements.

 



 8 

 

(g)

Loan Proceeds. Use all Loan proceeds solely as provided for herein.

 

(h)

Taxes, Charges and Liens.

 

(i)

Pay and discharge when due all of its indebtedness and obligations, including
without limitation, all assessments, taxes, governmental charges, levies and
liens, of every kind and nature, imposed upon any portion of the transactions
contemplated hereby, or on Borrower, the Collateral or Borrower’s other
properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided, however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim (collectively the “Charges”) so long as: (A) the
legality of the same shall be promptly contested in good faith by appropriate
proceedings; (B) Borrower shall have deposited with Lender cash, a sufficient
corporate surety bond or other security satisfactory in form and substance to
Lender in an amount adequate to provide for the release of such Charge plus any
interest, costs, attorneys' fees or other amounts that could accrue as a result
of foreclosure or sale of the Collateral; (C) such contest operates to suspend
collection of the Charge; and (D) none of the Collateral is subject to
forfeiture or loss of any Security Interest (or the priority thereof) by reason
of the institution or prosecution of such contest as determined by Lender.
Borrower, upon demand of Lender, will furnish to Lender evidence of payment of
the indebtedness and obligations, including any assessments, taxes, charges,
levies, liens and claims and will authorize the appropriate obligor or
governmental official to deliver to Lender at any time a written statement of
any indebtedness and obligations including any Charges.

 

(ii)

Cause all claims for labor done and materials and services furnished in
connection with the Collateral to be fully paid and discharged in a timely
manner.

 

(i)

Performance. Perform and comply with all terms, conditions, and provisions set
forth in this Agreement, the Related Documents, and in all other instruments and
agreements between Borrower and Lender in a timely manner.

 

(j)

Reserved.

 

(k)

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral and Borrower's other properties and to examine or
audit Borrower's books, accounts, and records and to make copies and memoranda
of Borrower's books, accounts, and records. If Borrower now or at any time
hereafter maintains any records (including without limitation computer generated
records and computer software programs for the generation of such records) in
the possession of a third party, Borrower, upon request of Lender, shall notify
such party to permit Lender free access to such records at all reasonable times
and to provide Lender with copies of any records it may request, all at
Borrower's expense. In addition to any rights provided for herein, Lender shall
be permitted to have a field audit performed on Borrower's books and records on
an annual basis, at Borrower's sole expense.

 

(l)

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, financing statements,
instruments, documents and other agreements as Lender or its attorneys may
reasonably request to evidence and secure (as contemplated herein or in any of
the Related Documents) the Indebtedness and to perfect all Security Interests.

 

(m)

Defense of Title. Forever defend the title to the Collateral against the claims
of all Persons. In the event any action or proceeding is commenced that
questions Borrower's title or the interest of Lender under any Security
Agreement, Borrower shall defend the action at Borrower's expense. Borrower may
be the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lender's own choice, and Borrower will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation.

 



 9 

 

(n)

Collection Arrangement.

 

(i)

The Borrower shall direct all of its Account Debtors to make all electronic
payments on the Accounts directly to a special account maintained by Borrower
with Libertyville Bank (the “Collection Account”) which shall be under the
control of Lender as provided for in the Blocked Account Agreement. Borrower
will immediately deposit all payments made on the Accounts, and received by the
Borrower, in the identical form in which such payments were made, whether by
cash or check, into the Collection Account. If the Borrower, a Subsidiary or any
director, officer, employee, agent or the Borrower or any Subsidiary, or any
other Person acting for or in concert with the Borrower shall receive any
monies, checks, notes, drafts or other payments relating to or as proceeds of
Accounts or other Collateral, the Borrower and each such Person shall receive
all such items in trust for, and as the sole and exclusive property of, the
Lender and, immediately upon receipt thereof, shall remit the same (or cause the
same to be remitted) in kind to the Collection Account. The Borrower agrees that
all payments made to such Collection Account or otherwise received by Borrower,
whether in respect of the Accounts or as proceeds of other Collateral or
otherwise, will be applied as provided in this Agreement. The Borrower agrees to
pay all fees, costs and expenses in connection with opening and maintaining the
Collection Account (including, but not limited to, any fees or expenses of
Lender).

 

(ii)

So long as no Unmatured Default or Event of Default shall have occurred
hereunder and remain continuing, Borrower shall be permitted to withdraw from
the Collection Account collected funds therein up to an amount equal to the
amount by which the Borrowing Base exceeds the outstanding principal balance of
the Revolving Loans at such time, subject to demonstration thereof by submission
of a new Borrowing Base Certificate and AR Report for that purpose.

 

3.2       

Borrower's Negative Covenants. Borrower covenants and agrees with Lender that
while this Agreement is in effect, Borrower shall not, without the prior written
consent of Lender, or as otherwise provided for herein:

 

(a)

Transfers and Liens. Except in connection with the Libertyville Loans, sell,
transfer, mortgage, assign, pledge, lease, grant a Security Interest in, or
create, suffer or permit any encumbrance of, any of Borrower's assets (other
than the sale of inventory by Borrower in the ordinary course of business).

 

(b)

Continuity of Operations. (i) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (ii) change its
name without giving Lender thirty (30) days prior written notice, (iii) change
its state of organization, (iv) change its place of business, its chief
executive office, or its mailing address, (v) change its organizational
identification number (if it has one), or (vi) cease operations, liquidate,
merge or consolidate with any other entity.

 

(c)

Change in Ownership; Amend Organizational Documents. Allow any change in
ownership of Borrower or the classification of such ownership interests, or
amend, modify or supplement Borrower’s organizational documents or agreements.

 

(d)

Loans, Acquisitions and Indebtedness. (i) Loan money or assets, (ii) purchase or
acquire any interest in any other Person, or (iii) incur, assume or have
outstanding any obligation as surety, borrower or guarantor except (A)
Indebtedness owing to Lender, (B) Indebtedness or liabilities of a nature
existing on the date hereof and disclosed in the Financials, including the
Libertyville Loans and capitalized equipment leases, and (C) trade indebtedness
incurred in the ordinary course of business and not inconsistent with prior
practices.

 



 10 

 

(e)

Distributions. (i) Make any distribution to partners, shareholders or members in
their capacity as such, or (ii) pay any dividends on Borrower's stock, if any,
or (iii) purchase or retire any of Borrower's outstanding shares, partnership
interests or membership interests or otherwise alter or amend Borrower's capital
structure.

 

(f)

Investments. Make any investment in or extend credit to any Person, other than
trade credit on customary terms.

 

(g)

Transactions with Affiliates. Enter into, or be a party to, any transaction or
arrangement, including, without limitation, the purchase, sale, lease or
exchange of property or the rendering of any service, with any of its Affiliates
except after prior written notice to Lender and then only in the ordinary course
of and pursuant to the reasonable requirements of Borrower's business and upon
fair and reasonable terms no less favorable to the Borrower than would be
obtained in a comparable arm's-length transaction with any Person or entity not
its Affiliate. Notwithstanding the foregoing, so long as such Affiliate as
granted a Security Interest in favor of Lender with respect to the Indebtedness
of Borrower, transactions with such Affiliate shall be permitted with notice to
Lender.

 

(h)

Salary. Increase any regular or bonus compensation to, or confer any other
economic benefit on, any of the officers, directors, members, partners, or
shareholders of the Borrower outside the ordinary course of business.

 

(i)

Security Interests. Allow any of its assets to become subject to any Security
Interest other than in favor of Lender (other than the liens identified on
Schedule 2.1(h)).

 

(j)

Contracts. Enter into any contract, license or agreement with respect to or in
any way relating to the Collateral on terms other than those customarily
contained in similar contracts, licenses or agreements between unrelated
parties.

 

(k)

Libertyville Loan. Amend the material terms of the Libertyville Loans such that
Borrower’s financial obligations thereunder are materially more onerous than on
the date hereof, or in any way in which Borrower would be permitted to (i) draw
more funds thereunder than available on the date hereof, or (ii) draw funds more
frequently than on the date hereof. Borrower shall promptly provide copies of
all amendments to the Libertyville Loans to Lender.

 11 

 

 

SECTION 4:

ADDITIONAL AGREEMENTS REGARDING LOANS AND COLLATERAL

 

4.1       

Distribution of Casualty Insurance, Eminent Domain and Condemnation Proceeds.

 

(a)

Application of Insurance Proceeds. Borrower shall promptly notify Lender of any
loss or damage to the Collateral estimated to equal or exceed $100,000.00.
Lender may make proof of loss if Borrower fails to do so within fifteen (15)
days of the casualty. Whether or not Lender's Collateral is impaired, Lender
may, at its election, apply the proceeds to the reduction of the Indebtedness,
payment of any lien affecting the Collateral, or the restoration and repair of
the Collateral. If Lender elects to apply the proceeds to restoration and
repair, Borrower shall repair or replace the damaged or destroyed Collateral in
a manner satisfactory to Lender and in such case Lender shall, upon satisfactory
proof of such expenditure and the lien free completion of such restoration or
repair, pay or reimburse Borrower from the proceeds for the reasonable cost of
restoration or repair if no Unmatured Default or Event of Default exists
hereunder. Any proceeds which have not been disbursed within 180 days after
their receipt and which Lender has not committed to the repair or restoration of
the Collateral shall be applied to the Indebtedness. If Lender holds any
proceeds after payment in full of the Indebtedness, such proceeds shall be paid
to Borrower.

 

(b)

Application of Net Eminent Domain and Condemnation Proceeds. If all or any part
of the Collateral is condemned by eminent domain proceedings or by any
proceeding or purchase in lieu of condemnation, Lender may at its election
require that all or any portion of the net proceeds of the award be applied to
the Indebtedness or the repair or replacement of the Collateral. The net
proceeds of the award shall mean the award after payment of all costs, expenses,
and attorneys' fees incurred by Lender in connection with the condemnation or
eminent domain proceeding or purchase in lieu thereof.

 

4.2       

Right to Advance Funds. When any event occurs that Lender determines may
endanger the fulfillment of any condition or covenant in this Agreement, Lender
may require Borrower to furnish, within ten (10) days after delivery of a
written request, adequate security to eliminate, reduce, or indemnify Lender
against such event. In addition, upon such occurrence, Lender may advance funds
or agree to undertake to advance funds to any party to eliminate, reduce, or
indemnify Lender against, such danger. All sums paid by Lender pursuant to such
agreements or undertakings shall be for Borrower's account and shall be without
prejudice to Borrower's rights, if any, to receive such funds from the party to
whom paid. All sums expended by Lender in the exercise of its option to protect
Lender's interests shall be payable to Lender on demand together with interest
from the date of the Loan at the Default Rate. In addition, any advance of funds
under this Agreement including, without limitation, direct disbursements to any
third party of sums due, shall be deemed to have been expended by or on behalf
of Borrower and to have been secured by the Security Agreements. 

 

SECTION 5:

CONDITIONS PRECEDENT

 

5.1       

Delivery of Documents. In addition to any other conditions precedent set forth
herein or in any Related Document, Lender's obligation to make any Loan is
subject to, in addition to delivery of the executed Agreement and Notes and
payment of all commitment fees and costs and expenses of Lender (including
attorneys' fees), delivery of the following documents, each to be in form and
substance satisfactory to Lender:

 

(a)

Security Agreement. The duly executed Commercial Security Agreement of Borrower
(and each Grantor as applicable) dated of even date herewith, together with all
documents and instruments deemed necessary by Lender to enable Lender to perfect
its Security Interests in any and all of the Collateral granted therein
including, but not limited to, the Control Agreement.

 



 12 

 

(b)

Blocked Account Agreement. The duly executed Blocked Account Agreement among
Lender, Borrower and Libertyville Bank, together with all documents and
instruments deemed necessary by Lender with respect thereto, including all
account documentation related to the Collection Account.

 

(c)

Insurance. Evidence of all insurance required under this Agreement, issued in an
amount and by a company acceptable to Lender, containing a loss payable or other
endorsement satisfactory to Lender insuring Lender as loss payee, together with
such other endorsements as may be required by Lender.

 

(d)

Organizational Documents and Agreements, Resolutions, Articles, By-Laws, etc.
Certified copies of all documents, agreements or instruments pertaining to
Borrower’s incorporation, organization, existence operation or governance,
together with certified copies of such documents, agreements or instruments for
Borrower's constituents and board of director or other appropriate resolutions,
certificates of incumbency and good standing certificates for all parties, as
appropriate.

 

(e)

Approvals and Consents.Approval of all necessary governmental or regulatory
agencies which may have jurisdiction over (i) the Borrower, any of Borrower's
constituents, any Grantor or any of the Collateral or (ii) Lender or its ability
to enforce its rights under this Agreement or any of the Related Documents, and
all necessary third party consents.

 

(f)

Landlord’s Agreements. Within sixty (60) days of the date hereof, the duly
executed Landlord’s Agreement from each of Borrower’s landlords.

 

(g)

Libertyville Loans. Copies of the documents evidencing the Libertyville Loans,
together with a subordination agreement acceptable to Libertyville Bank and
Lender.

 

(h)

Other. Such other documents as the Lender may request.

 

5.2       

Certificates; No Unmatured Defaults or Events of Default. In addition to the
satisfaction of the conditions precedent set forth in Section 5.1, and any
condition precedent set forth in any Related Document, Lender's obligation to
make any Loan is subject to:

 

(a)

Certificate. Delivery of a certificate from the chief executive officer of
Borrower dated the date of the requested Loan, certifying that (i) each
representation and warranty contained herein or in any of the Related Documents
is true and correct as if made on the date of such certificate, and (ii) no
Unmatured Default or Event of Default has occurred and remains continuing
hereunder or under any Related Document.

 

(b)

No Unmatured Defaults or Events of Default. No Unmatured Default or Event of
Default having occurred and be continuing hereunder or under any Related
Document.

 

(c)

Borrowing Base Certificate and AR Report. Lender shall have received the most
recent Borrowing Base Certificate and AR Report required to be delivered
pursuant to this Agreement, which, in connection with the initial Loans made
hereunder at closing, shall show availability in an amount acceptable to Lender
(after giving effect to the Revolving Loans to be made to Borrower at closing).

 

 

SECTION 6:

EVENTS OF DEFAULT AND REMEDIES

 

6.1       

Events of Default. Each of the following (an “Event of Default”) shall
constitute an Event of Default under this Agreement:

 

(a)

Default on Indebtedness. Failure of Borrower to make any payment within ten (10)
days of when due hereunder, under the Note, or under any Related Document.

 



 13 

 

(b)

Other Defaults. Failure of Borrower or any Grantor to comply with or to perform
when due any other term, obligation, covenant or condition contained in this
Agreement or in any of the Related Documents, or failure of Borrower or any
Grantor to comply with or to perform any other term, obligation, covenant or
condition contained in any other agreement between Lender and Borrower, and/or
Grantor.

 

(c)

Default in Favor of Third Parties. Should Borrower or any Grantor default under
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or Person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loan, as applicable, or perform their
respective obligations under this Agreement or any of the Related Documents. Any
default or event of default under any of the Libertyville Loans.

 

(d)

False Statements. Any warranty, representation, or statement made or furnished
to Lender by or on behalf of Borrower or any Grantor under this Agreement or the
Related Documents is untrue, misleading or incorrect in any material respect,
either now or at the time made or furnished or any schedule, certificate,
statement, report, document, financial data, notice, or writing furnished at any
time by the Borrower to the Lender is untrue, misleading or incorrect in any
material respect, on the date as of which the facts set forth therein are stated
or certified.

 

(e)

Defective Collateralization; Material Agreements. (i) This Agreement or any of
the Related Documents (i) ceases to be in full force and effect (including
failure of any Security Agreement to create a valid and perfected Security
Interest) at any time and for any reason or (ii) shall be, or sought to be, held
invalid by any court of law, government or public ministry, shall be in default,
or any Person shall seek to materially limit, modify or revoke such agreement.

 

(f)

Insolvency; Dissolution. Borrower shall be unable to pay its debts as they
mature. The dissolution or termination of Borrower's or any Grantor's existence
as a going business, insolvency, appointment of a receiver for any part of
Borrower's or any Grantor's property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower or any Grantor,
other than an involuntary proceeding which is dismissed, stayed or indemnified
against within forty-five (45) days of the commencement of such proceeding.

 

(g)

Creditor Proceedings. Commencement of foreclosure, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or any creditor of any Grantor against any Collateral securing the
Indebtedness, including, without limitation, a garnishment, attachment, levy,
seizure, writ or distress warrant or the like (collectively, a “creditor
proceeding”). However, this Event of Default shall not apply to such creditor
proceeding if Section 3.1(h) applies thereto and is being contested in
accordance therewith.

 

(h)

Judgments. A judgment or order for the payment of money in excess of One Hundred
Thousand Dollars ($100,000.00) shall be rendered against Borrower or any Grantor
and either (i) enforcement proceedings shall have been commenced by any creditor
under such judgment or order, or (ii) a stay of such judgment or order shall not
be in effect for any period of thirty (30) consecutive days or (iii) Borrower or
such Grantor, as applicable, have not taken the steps provided for in Section
3.1(h).

 

(i)

Material Adverse Change. Lender shall have determined in good faith (which
determination shall be conclusive) that (i) a material adverse change has
occurred in the business, operations or financial condition of the Borrower,
(ii) the prospect of payment or performance of any obligation or agreement of
the Borrower hereunder or under any of the Notes is materially impaired or (iii)
a material adverse change has occurred in the condition, value or operation of
any of the Collateral.

 



 14 

 

6.2       

Effect of an Unmatured Default or an Event of Default. If any Unmatured Default
or Event of Default shall occur, all commitments and obligations of Lender under
this Agreement or the Related Documents or any other agreement between Lender
and the Borrower immediately will terminate and with respect to an Event of
Default, at Lender's option, all Loans immediately will become due and payable,
all without notice of any kind to Borrower, except that in the case of an Event
of Default of the type described in subsection 6.1(f) above, such acceleration
shall be automatic and not optional. Upon the occurrence of any Event of Default
and at any time thereafter, Lender may, at its option, but without any
obligation to do so, and in addition to any other right Lender may have, do any
one or more of the following without notice to any party: (a) institute
appropriate proceedings to enforce the performance of this Agreement; (b)
withhold further disbursement of any Loan hereunder or under any other agreement
with Borrower; (c) expend funds necessary to remedy the Unmatured Default or
Event of Default; (d) take possession of the Collateral and operate same; (e)
accelerate maturity of the Notes and/or Indebtedness and demand payment of all
sums due under the Notes and/or Indebtedness; (f) bring an action on the Notes
and/or Indebtedness; (g) foreclose on its Security Interests in any manner
available under law; and (h) exercise any other right or remedy which it has
under the Notes or Related Documents, or which is otherwise available at law or
in equity or by statute.

 

 

SECTION 7:

DEFINITIONS; MISCELLANEOUS PROVISIONS

 

7.1       

Definitions. The following words shall have the following meanings when used in
this Agreement. Terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Illinois Uniform Commercial Code to the
extent the same are used or defined therein (810 ILCS 1/1 et seq. as amended
from time to time, the “Uniform Commercial Code” or “UCC”). All references to
dollar amounts shall mean amounts in lawful money of the United States of
America.

 

Account Debtor. The words “Account Debtor” means the Person who is obligated on
or under an Account or, if appropriate, chattel paper or general intangible, as
applicable.

 

Accounts. The word “Accounts” means “accounts” as such term is defined in the
UCC, including without limitation, all rights to payment for goods sold or
leased or services rendered, whether or not earned by performance and all rights
in respect of the Account Debtor, including, without limitation, all such rights
in which Borrower has any right, title or interest by reason of the purchase
thereof by Borrower, and including, without limitation, all such rights
constituting or evidenced by any Account, chattel paper, general intangible,
instrument, contract, invoice, purchase order, draft, acceptance, intercompany
account, note, security agreement, or other evidence of indebtedness or
security, together with (a) any collateral assigned, hypothecated or held to
secure any of the foregoing and the rights under any security agreement granting
a security interest in such collateral, (b) all goods, the sale of which gave
rise to any of the foregoing, and (c) all powers of attorney for the execution
of any evidence of indebtedness or security or other writing in connection
therewith.

 

Affiliate. The word “Affiliate” means, with respect to any Person (the
“subject”), any Person (i) which directly or indirectly controls or is
controlled by, or is under common control with, the subject, (ii) which
beneficially owns or holds 5% or more of the equity interest of the subject, or
(iii) 5% or more of the equity interest of which is beneficially owned or held
by the subject or its Affiliates. The term “control” means the possession,
directly or indirectly, individually or in concert with others, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

Agreement. The word “Agreement” means this Business Loan Agreement, including
the Preamble, as this Business Loan Agreement may be amended or modified from
time to time, together with all exhibits and schedules attached to this Business
Loan Agreement from time to time.

 



 15 

 

AR Report. The words “AR Report” means a report from Borrower setting forth the
details for each of the Accounts, payments received, etc. in form and substance
required by Lender. The current form of the AR Report is attached hereto as
Exhibit A. Each AR Report shall be accompanied by copies of invoices for any
newly reported Accounts.

 

Blocked Account Agreement. The words “Blocked Account Agreement” mean the
Control Agreement for the Collection Account among Borrower, Lender and
Libertyville Bank.

 

Borrower. The word “Borrower” has the meaning set forth in the initial paragraph
of this Agreement.

 

Borrowing Base. The words “Borrowing Base” mean an amount equal to the total of
(a) ONE HUNDRED PERCENT (100%) of the unpaid Net Face Amount (further net of
such reserves and allowances as the Lender deems necessary in its discretion) of
all Eligible Accounts owned by Borrower, plus (b) the positive collected balance
in the Collection Account.

 

Borrowing Base Certificate. The words “Borrowing Base Certificate” mean a
certificate, certified by an appropriate officer of Borrower to be true and
complete, setting forth the Borrowing Base as of the date on which that
certificate is prepared, and otherwise being in form and detail satisfactory to
the Lender.

 

Business Day. The words “Business Day” mean any day of the year on which Lender
is open for business in Evanston, Illinois.

 

Charges. The word “Charges” has the meaning set forth in Section 3.1(h).

 

Collateral. The word “Collateral” means and includes without limitation all
property and assets granted as collateral security for any portion of the
Indebtedness, whether real or personal property, whether granted directly or
indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, deed of trust, assignment, pledge,
chattel mortgage, chattel trust, factor's lien, equipment trust, conditional
sale, trust receipt, lien, charge, lien or title retention contract, lease or
consignment intended as a security device, or any other security or lien
interest whatsoever, whether created by law, contract, or otherwise.

 

Collection Account. The words “Collection Account” have the meaning set forth in
Section 21(n).

 

Control Agreement. The words “Control Agreement” mean an Account Control
Agreement among Borrower, Lender and Libertyville Bank providing Lender with
springing control over a depository account maintained by Borrower at
Libertyville Bank in form and substance acceptable to Lender.

 

Default Rate. The words “Default Rate” mean the rate of interest then applicable
to the Loan plus five percent (5.0%) per annum.

 

Eligible Account. The words “Eligible Account” mean any duly invoiced Account of
which Borrower is the sole owner and in which the Lender has an enforceable and
duly perfected first priority Security Interest, except any such Account:

 

(i)                

that is not payable in installments and that shall not have been paid in full
within ninety (90) days after the date first invoiced to the Account Debtor or
fifteen (15) days after its due date, which ever first elapses;

(ii)             

that is payable in installments;

(iii)           

if the Account Debtor thereon is then obligated to Borrower on other Accounts
that are excepted under clause (i);

(iv)            

if the payment of which by the Account Debtor is not, or does not remain,
unconditional;



 16 

 

(v)              

if and to the extent that the Account Debtor has asserted a defense or offset of
any kind against the payment thereof;

(vi)            

that according to its terms may be paid by the Account Debtor by an offset of
any claim of the Account Debtor or any other Person against Borrower;

(vii)         

that arises other than in the ordinary course of Borrower's business or where
the product or services has not yet been delivered to the purchaser thereof;

(viii)       

if the Account Debtor thereon is an Affiliate, director, officer, employee, or
agent of Borrower or of any Affiliate of Borrower;

(ix)            

if the Account Debtor thereon is insolvent or is the subject of any insolvency
proceeding or is, at the time in question, in default in any way on an existing
obligation (except any obligation classified as an Account) to Borrower;

(x)              

reserved

(xi)            

if the Account Debtor thereon is a resident of any jurisdiction denying
creditors access to its courts in the absence of qualification to transact
business therein or the filing of a so-called “notice of business activities
report” or other similar filing, unless Borrower has taken all action required
by the jurisdiction in question to have access to its courts, unless
specifically approved by Lender;

(xii)         

which is subject to any law (including, without limitation, the Assignment of
Claims Act of 1940 (31 USC 3272, et seq. and 41 USC 15 et seq.), rule,
regulation, order, or agreement now or hereafter in effect that restricts or
requires notice of or consent to assignment, unless all such required notices
shall have been given, all such required consents shall have been obtained, and
all other requirements shall have been complied with so that the Lender shall
have the unconditional right to enforce the Account against the Account Debtor
thereon;

(xiii)       

is subject to any Security Interest securing payment or performance of any
obligation other than the Indebtedness owing to Lender or the Libertyville
Loans;

(xiv)        

that is described in any financing statement naming any Person other than the
Lender or Libertyville Bank as the secured party of record;

(xv)          

that is not evidenced by an invoice dated no later than thirty (30) days
following the sale of product or provision of services;

(xvi)        

that is not payable in United States Dollars; or

(xvii)     

the Lender has determined, in good faith, that (A) the creditworthiness of the
Account Debtor is not acceptable to Lender, or (B) the collection or validity of
the Accounts have become impaired for any reason.

Event of Default. The words “Event of Default” have the meaning set forth in
Section 6.1.

 

Financials. The word “Financials” means those financial statements delivered to
Lender by or on behalf of the Borrower.

 



 17 

 

GAAP. The word “GAAP” means generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or any successor
authority) that are applicable to the circumstances as of the date of
determination, but for the calculation of any financial covenant or ratio, GAAP
means such principals as in effect as of the date of this Agreement.

 

Grantor. The word “Grantor” means, without limitation, each and all of the
Persons granting a Security Interest in any Collateral for the Indebtedness,
including without limitation all Borrowers granting such a Security Interest.

 

Indebtedness. The word “Indebtedness” means and includes without limitation all
Loans, together with all other obligations, debts and liabilities of Borrower to
Lender, or any one or more of them, of any and every kind and nature, as well as
all claims by Lender against Borrower, or any one or more of them relating to or
arising from the transactions contemplated by this Agreement; whether now or
hereafter existing, voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated whether arising by operation of law,
under this Agreement, or acquired by Lender from any other source; whether
Borrower may be liable individually or jointly with others; whether Borrower may
be obligated as a guarantor, surety, or otherwise; whether recovery upon such
Indebtedness may be or hereafter may become barred by any statute of
limitations; and whether such Indebtedness may be or hereafter may become
otherwise unenforceable.

 

Inventory. The word “Inventory” means all “inventory” as such term is defined in
the UCC, including, without limitation, all materials, inventories, and finished
goods, wherever located, whether in transit, held by others for Borrower’s
account, covered by warehouse receipts, purchase orders and contracts, or in the
possession of any carriers, forwarding agents, truckers, warehousemen, vendors,
customers on a consignment basis or other Persons, including, without
limitation, all raw materials, work in process, finished merchandise, supplies,
goods, stores, incidentals, office supplies and packaging materials.

 

Lender. The word “Lender” has the meaning set forth in the initial paragraph of
this Agreement.

 

Libertyville Bank. The words “Libertyville Bank” mean Libertyville Bank & Trust
Company, its successors and assigns.

 

Libertyville Loans. The words “Libertyville Loans” mean, collectively, (a) the
$500,000.00 revolving line of credit made available by Libertyville Bank to
Borrower pursuant to the Business Loan Agreement (Asset Based) dated March 4,
2018 as it may be amended (as permitted hereby) or extended, (b) the $300,000.00
line of credit made available by Libertyville Bank to Borrower pursuant to the
Business Loan Agreement dated February 24, 2017 as it may be amended (as
permitted hereby) or extended and the (c) $30,000.00 line of credit made
available by Libertyville Bank to Borrower pursuant to the Business Loan
Agreement dated July 7, 2014 as it may be amended (as permitted hereby) or
extended.

 

Loan. The word “Loan” or “Loans” means any and all loans and financial
accommodations from Lender to Borrower related to or arising out of the loan
transactions contemplated by this Agreement, whether now or hereafter existing,
and however evidenced, including without limitation those loans and financial
accommodations described on any exhibit or schedule attached to this Agreement
from time to time.

 

Maturity Date. The words “Maturity Date” mean either the Term Maturity Date or
the Revolving Maturity Date, as applicable.

 

Net Face Amount. The words “Net Face Amount” means the face amount of an Account
less any allowances, discounts or deductions available to an Account Debtor or
any other deduction that Borrower may make available, including so called 2/10
(or similar) discounts.

 

Notes. The word “Notes” means (a) the Term Note and (b) the Revolving Note,
together with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for such promissory notes.

 



 18 

 

Notice of Borrowing. The words “Notice of Borrowing” have the meaning set forth
in Section 1.2.

 

Person. The word “Person” means an individual or a corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company, government (or any instrumentality,
division, agency, body or political subdivision thereof) or other entity of any
kind.

 

Related Documents. The words “Related Documents” mean and include without
limitation all promissory notes, credit agreements, loan agreements, guaranties,
security agreements, mortgages, deeds of trust, collateral assignments,
financing statements, and all other instruments, agreements and documents,
whether now or hereafter existing, executed in connection with the Indebtedness.

 

Revolving Loan. The words “Revolving Loan” have the meaning set forth in
Section 1.1(c).

 

Revolving Maturity Date. The words “Revolving Maturity Date” mean March 31,
2020.

 

Revolving Note. The words “Revolving Note” mean the Promissory Note (Revolving
Note) from Borrower to Lender dated of even date herewith in the principal
amount of $2,000,000.00, together with all renewals of, extensions of,
modifications of, refinancings of, consolidations of, and substitutions for such
promissory note.

 

Security Agreement. The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

Security Interest. The words “Security Interest” mean and include without
limitation any type of collateral security, whether in the form of a lien,
charge, mortgage, deed of trust, assignment, pledge, chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest, claim or encumbrance whatsoever, whether
created by law, contract, or otherwise.

 

Term Maturity Date. The words “Term Maturity Date” has the meaning set forth in
Section 1.1(b).

 

Term Note. The words “Term Note” mean the Promissory Note (Term Note) from
Borrower to Lender dated of even date herewith in the principal amount of
$500,000.00, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for such promissory note.

 

Unmatured Default. The words “Unmatured Default” mean an event or circumstance
which with the giving of notice, the passage of time, or both, would, unless
cured or waived, constitute an Event of Default.

 

7.2       

Other Terms. Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given such term
in accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with GAAP
consistently applied. That certain terms or computations are explicitly modified
by the phrase “in accordance with GAAP” shall in no way be construed to limit
the foregoing. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including the exhibits and
schedules hereto, as the same may from time to time be amended, modified or
supplemented and not to any particular section, subsection or clause contained
in this Agreement.

 



 19 

 

7.3       

Miscellaneous Provisions. The following miscellaneous provisions are a part of
this Agreement:

 

(a)

Interpretation; Joint and Several Obligations. To the extent that this Agreement
is executed by more than one Borrower, all words used herein in the singular
shall be deemed to have been used in the plural and those used in the masculine
shall be deemed to have been used in the feminine where the context and
construction so require. The terms “Borrower,” and “Grantor” shall mean all or
any one or more of them. The phrase “to the best of Borrower’s knowledge,” or
words of similar import, shall mean actual knowledge following due inquiry. Each
Borrower shall be fully bound by the terms of this Agreement, the obligations
hereunder being joint and several. Lender shall have the right to proceed
immediately against any Borrower with respect to any breach of this Agreement by
such Borrower or any other Borrower and Lender is not required to take any
action or proceeding of any kind against all the Borrowers or any of the
property, real or personal, of any Borrower before proceeding against such
Borrower or any other Borrower.

 

(b)

Entire Agreement; Amendments. This Agreement, together with any Related
Documents, constitutes the entire understanding and agreement of the parties as
to the matters set forth in this Agreement. No alteration of or amendment to
this Agreement shall be effective unless given in writing and signed by the
party or parties sought to be charged or bound by the alteration or amendment.

 

(c)

Applicable Law. This Agreement and all acts, agreements, certificates,
assignments, transfers and transactions hereunder, and all rights of the parties
hereto, shall be governed as to validity, enforcement, interpretation,
construction, effect and in all other respects by the internal laws and
decisions of the State of Illinois, including, but not limited to, laws
regulating interest, loan charges, commitment fees and brokerage commissions
(without regard to conflicts of law principles). It is acknowledged and agreed
by Borrower and Lender that the loan transaction evidenced hereby bears a
reasonable relationship to the State of Illinois.

 

(d)

Consent to Jurisdiction. To induce Lender to accept this Agreement, Borrower
irrevocably agrees that, subject to Lender's election, ALL ACTIONS OR
PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT WILL BE
LITIGATED IN COURTS HAVING SITUS IN COOK or WILL COUNTY, ILLINOIS. BORROWER
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN COOK
or WILL COUNTY, ILLINOIS.

 

(e)

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

(f)

Consent to Loan Assignment or Participation. Borrower agrees and consents to
Lender's sale or transfer, whether now or later, of one or more interests in the
Indebtedness to one or more purchasers, whether related or unrelated to Lender.
Lender may provide, without any limitation whatsoever, to any one or more
purchasers, or potential purchasers, any information or knowledge Lender may
have about Borrower or about any other matter relating to the Indebtedness, and
Borrower hereby waives any rights to privacy it may have with respect to such
matters. Borrower additionally waives any and all notices of sale of interests,
as well as all notices of any repurchase of such interests. Borrower also agrees
that the purchasers of any such interests will be considered as the absolute
owners of such interests in the Indebtedness and will have all the rights
granted under the agreement or agreements governing the sale of such interests.
Borrower agrees that either Lender or such purchaser may enforce Borrower's
obligations with respect to the Indebtedness irrespective of the failure or
insolvency of any holder of any interest therein. Borrower further agrees that
the purchaser of any such interests may enforce its interests irrespective of
any personal claims or defenses that Borrower may have against Lender.

 

(g)

Costs and Expenses. Borrower agrees to pay upon demand all of Lender's
out-of-pocket expenses, including attorneys' fees, incurred in connection with
this Agreement or any Collateral or in connection with the Indebtedness under
this Agreement. Lender may engage an agent to help collect the Indebtedness and
to enforce this Agreement and the Related Documents, and Borrower will reimburse
Lender therefor. This includes, subject to any limits under applicable law,
Lender's attorneys' fees and legal expenses, whether or not there is a lawsuit,
including attorneys' fees for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services. Borrower also will pay any court costs, in
addition to all other sums provided by law.

 



 20 

 

(h)

Advice of Counsel; Joint Interpretation. The Borrower acknowledges that it has
been advised by its counsel with respect to this transaction, this Agreement,
and the Related Documents, including, without limitation, all waivers contained
herein and therein. The parties acknowledge that each party and its counsel have
reviewed this Agreement and the Related Documents and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
the Related Documents, or any amendments or exhibits thereto.

 

(i)

Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by
another, or whenever any of the parties desires to give or serve upon another
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be delivered in person (by personal delivery, delivery service
or reputable overnight courier service), or telecopied and confirmed immediately
in writing by a copy mailed by United States mail, postage prepaid, addressed as
hereafter set forth, or mailed by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

(i)

If to Lender, at:

 

1603 Orrington Avenue, Suite 900

Evanston, IL 60201

Attn: Bradford T. Whitmore

Tel: 847-733-1230
Fax: 847-733-0339

 

(ii)

If to Borrower, at:

 

1319 Marquette Drive

Romeoville, IL 60446

Attn: Jess Jankowski

Tel: 630-771-6702
Fax: 630-771-0825

 

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly given or secured on the date on which (i) personally delivered
(whether in person, by delivery service, or by reputable overnight courier
service), (ii) the date of the telecopy transmission (provided the confirmation
mailing was sent as provided herein), or (iii) on the date of receipt if sent by
the United States mail. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to the
Persons designed above to receive copies, if any, shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.

 

(j)

Consent to Service of Documents. BORROWER HEREBY AGREES AND CONSENTS THAT, IN
ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW,
ALL SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN ANY ILLINOIS OR
FEDERAL COURT INVOLVING LENDER IN ANY WAY (WHETHER FOR THIS TRANSACTION OR
OTHERWISE) MAY BE MADE BY EITHER (A) CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS INDICATED HEREIN, AND
SERVICE SO MADE SHALL BE COMPLETE FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO
MAILED OR (B) THROUGH BORROWER’S ATTORNEY, DAVID L. WEINSTEIN, AT SUCH ADDRESS
AS MAY BE ON RECORD WITH THE SUPREME COURT OF ILLINOIS.

 



 21 

 

(k)

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be invalid or unenforceable as to any Person or circumstance, such
finding shall not render that provision invalid or unenforceable as to any other
Persons or circumstances. If feasible, any such offending provision shall be
deemed to be modified to be within the limits of enforceability or validity;
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Agreement in all other respects shall remain
valid and enforceable.

 

(l)

Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word “Borrower” as used herein
shall include all subsidiaries of Borrower, if any. Notwithstanding the
foregoing however, under no circumstances shall this Agreement be construed to
require Lender to make any Loan or other financial accommodation to any
subsidiary or Affiliate of Borrower.

 

(m)

Successors and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors and assigns and shall inure to the
benefit of Lender, its successors and assigns. Borrower shall not, however, have
the right to assign its rights under this Agreement or any interest therein,
without the prior written consent of Lender.

 

(n)

Survival. All warranties, representations, and covenants made by Borrower in
this Agreement or in any certificate or other instrument delivered by Borrower
to Lender under this Agreement shall be considered to have been relied upon by
Lender and will survive the making of the Loan and delivery to Lender of the
Related Documents, regardless of any investigation made by Lender or on Lender's
behalf.

 

(o)

Time is of the Essence. Time is of the essence in the performance of this
Agreement.

 

(p)

Agency. Nothing in this Agreement shall be construed to constitute the creation
of a partnership or joint venture between Lender and Borrower or any Person.
Lender is not an agent or representative of Borrower. This Agreement does not
create a contractual relationship with and shall not be construed to benefit or
bind Lender in any way with or create any contractual duties by Lender to any
contractor, subcontractor, materialman, laborer, or any other Person other than
Borrower.

 

(q)

Merger. There shall be no merger of the interest or estate created by this
Agreement or any Related Document with any other interest or estate in the
Collateral at any time held by or for the benefit of Lender in any capacity,
without the written consent of Lender.

 

(r)

Indemnity. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to defend, protect and indemnify Lender, its
participants and each of their assigns, and each of their respective directors,
officers, employees, affiliates and agents (collectively, “Indemnified Persons”)
from and against, and agrees to hold each such Indemnified Person harmless from,
any and all losses, claims, damages, obligations, judgments, penalties, and
liabilities and related costs and expenses, including, without limitation,
reasonable counsel fees and expenses, incurred by such Indemnified Person
arising out of any claim, action, suit, litigation, investigation or proceeding
(whether or not such Indemnified Person is a party thereto), which may be
imposed on, incurred by, or asserted against any Indemnified Person (whether
direct, indirect or consequential and whether based on any federal or state laws
or other statutory regulations, including, without limitation, securities,
environmental and commercial laws and regulations, under common law or in
equity, or in contract or otherwise) in any manner relating to or arising out of
this Agreement, the Related Documents, or any act, event or transaction related
or attendant hereto or thereto, the making and the management of the Loan or the
use or intended use of the proceeds of the Loan hereunder; provided, however,
that such indemnity shall not apply to any such losses, claims, damages, or
liabilities or related expenses determined by a court of competent jurisdiction
to have arisen from the gross negligence or willful misconduct of such
Indemnified Person. The agreements of Borrower in this subsection shall be in
addition to any of the Indebtedness that Borrower may otherwise have. All
amounts due under this subsection shall be payable as incurred upon written
demand therefor, shall be added to the Indebtedness of the Borrower and shall
bear interest at the Default Rate, and shall be secured by the Collateral. To
the extent that the undertaking to indemnify, pay and hold harmless set forth in
this subsection may be unenforceable because it is violative of any law or
public policy, the Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all matters incurred by the Indemnified Persons. The provisions
of and undertakings and indemnifications set out in this Section shall survive
the satisfaction and payment of the Indebtedness of the Borrower and the
termination of this Agreement.

 



 22 

 

(s)

Waiver and Consents. Lender shall not be deemed to have waived any rights under
this Agreement or under the Related Documents unless such waiver is given in
writing and signed by Lender. No delay or omission on the part of Lender in
exercising any right shall operate as a waiver of such right or any other right.
A waiver by Lender of a provision of this Agreement shall not prejudice or
constitute a waiver of Lender's right otherwise to demand strict compliance with
that provision or any other provision of this Agreement. No prior waiver by
Lender, nor any course of dealing between Lender and Borrower, or between Lender
and any Grantor, shall constitute a waiver of any of Lender's rights or of any
obligations of Borrower or of any Grantor as to any future transactions.

 

(t)

Lender's Discretion. Whenever this Agreement requires either Lender's consent,
election, approval or similar action or otherwise vests in Lender the authority
to make decisions and/or determinations, such actions shall be made or withheld
in Lender's sole and absolute discretion, unless specifically provided otherwise
and the granting of any consent, election, approval or similar action by Lender
in any instance shall not constitute continuing consent, election, approval or
similar action in subsequent instances where such is required.

 

(u)

Payments Set Aside. To the extent that the Borrower makes a payment or payments
to the Lender or the Lender enforces its Security Interest or exercises its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

(v)

Waiver of Demand. Demand, presentment, protest and notice of nonpayment are
hereby waived by the Borrower, except as otherwise expressly provided herein.

 

(w)

Conflict of Terms. Except as otherwise expressly provided in this Agreement and
except as otherwise expressly provided in the Related Documents by specific
reference to the applicable provision of this Agreement, if any provision in
this Agreement is in conflict with, or inconsistent with, any provision in the
Related Documents or the Commitment Letter, the provision in this Agreement
shall govern and control.

 

(x)

Counterparts. This Agreement and all Related Documents may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement.

 

(y)

Waiver of Jury Trial. BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (i) UNDER THIS
AGREEMENT OR ANY RELATED DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR RELATED DOCUMENT OR (ii) ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. BORROWER AGREES
THAT IT WILL NOT ASSERT ANY CLAIM AGAINST LENDER OR ANY OTHER PERSON INDEMNIFIED
UNDER THIS AGREEMENT ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

 

(signatures to follow)

 

 23 

 

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT, AND BORROWER AGREES TO ITS TERMS.

 

BORROWER:

 

NANOPHASE TECHNOLOGIES CORPORATION

 

/s/ JESS A. JANKOWSKI

 

 Jess A. Jankowski

Chief Executive Officer

 

 

LENDER:

 

BEACHCORP, LLC

 

/s/ BRADFORD T. WHITMORE

 

Bradford T. Whitmore

Manager

 

 

 24 

 

 

BUSINESS LOAN AGREEMENT

LIST OF EXHIBITS AND SCHEDULES

 

 



Exhibit A - Form of AR Report   Schedule 2.1(h) -

General List and Description of Security Interests, Claims and Other
Encumbrances

  Schedule 2.1(l) -

Places of Business, Chief Executive Office, Location of Records and Collateral
Locations

 

 



 

 25 

 

 

Exhibit A  -  Form of AR Report

 

[ex10-1_report.jpg]

 





 26 

 

 







Schedule 2.1(h)  -  General List and Description of Security Interests, Claims
and Other Encumbrances

 

•Liens in connection with the Libertyville Loans

•Liens or encumbrances in connection with capitalized leases below:

 

[image_001.jpg] 

 

 

 



 27 

 

 

Schedule 2.1(l)  -  Places of Business, Chief Executive Office, Location of
Records and Collateral Locations

 

Warehouse: 1277 Naperville Drive, Romeoville IL   Landlord: RB Properties    
6475 Joliet Road     Suite A100     Countryside, IL 60525     Richard Barton    
708-582-6276     Lease Dates: 9/1/16 - 8/31/19   Renewal Option: Option to renew
one three year period

 

 



Romeoville: 1319 Marquette Drive, Romeoville IL   Landlord: MLRP 1319 Marquette
LLC     RE Development Solutions, Inc.     P.O. Box 5598     Woodridge, IL 60517
    Ramsey Elshafei     630-707-0209     Lease Dates: 1/1/16 - 12/31/19  
Renewal Options: Option to renew for one period of five years.

 

 



Burr Ridge: 453 Commerce Street, Burr Ridge IL   Landlord: Village of Burr Ridge
    7660 County Line Road     Burr Ridge, IL 60527     Steven Stricker    
630-654-8181 ext. 2000     Lease Dates: 9/15/2017-9/15/21   Renewal Options:
Option to renew one three year period

 

 

 

 



 28 

